         Case 1:19-cv-00132-LAP Document 13 Filed 04/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



BERNARD BARNETT,
                                               90 Cr. 0913 (LAP)
                   Petitioner,                 19 Civ. 132 (LAP)

    -versus-                                          ORDER

UNITED STATES OF AMERICA,

                   Respondent.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    Because Mr. Barnett’s Section 2255 motions were denied on

procedural grounds, he has not demonstrated violation of a

constitutional right.       Accordingly, a certificate of

appealability will not issue.



SO ORDERED.


Dated:    April 21, 2020
          New York, New York


                                          ____________________________
                                          LORETTA A. PRESKA
                                          Senior U.S. District Judge
